SAVAGE, District Judge.
This case is before the court on the motion of appellee, Walter A. Hunter, Warden of the United States Penitentiary at Leavenworth, Kansas, to dismiss the appeal from a judgment of the United States District Court for the District of Kansas denying a petition for a writ of habeas corpus and on the application of John Weber, petitioner, for a writ of mandamus to require the Warden to restore to his credit thirty days of good conduct allowance alleged to have been wrongfully taken from him.
The petitioner was granted a conditional release from the United States Penitentiary at Leavenworth, Kansas, on July 26, 1943, and is not presently in the custody of the Warden. He is no longer restrained by the Warden from whose custody he seeks to be discharged. The case has become moot, and the appeal must be dismissed. Van Meter v. Sanford, 5 Cir., 99 F.2d 511; Unverzagt v. United States, 9 Cir., 5 F.2d 494, certiorari denied 269 U.S. 566, 46 S.Ct. 24, 71 L.Ed. 415.
Appeal dismissed and application for writ of mandamus denied.